                              Daniel Abrams                             212-702-8648


10/7/19                        daniel@madisonavelp.com


150 E 58th Street, Floor 14                                             New York, NY 10155


                              Donna Prather




1:19CR16                      USA v. Indivior, Inc. and Indivior, PLC   James P. Jones



10/4/19                       Motion Hearing                            Abingdon




 10/7/19                      Daniel Abrams




     Case 1:19-cr-00016-JPJ-PMS Document 202 Filed 10/07/19 Page 1 of 2RESET
                                                                        Pageid#: 1540
                                                                              FORM
                 PRINT
Case 1:19-cr-00016-JPJ-PMS Document 202 Filed 10/07/19 Page 2 of 2 Pageid#: 1541
